Citation Nr: 0921082	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-36 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The Board observes that the Veteran submitted a one page lay 
statement describing the circumstances of the initial onset 
of tinnitus in September 2007.  The Board sent a letter to 
the Veteran eliciting a waiver of initial RO consideration.  
The Veteran submitted a waiver of his right to have the case 
remanded to the RO for review of the additional evidence in 
August 2008.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

In January 2009, the Board requested an opinion from the 
Veterans Health Administration (VHA) of VA.  A response was 
received in March 2009.  The Veteran and his representative 
were provided with a copy of the medical opinion.  The 
Veteran's representative waived the 60-day period for 
response in April 2005.  The Veteran submitted additional 
evidence in April 2009 and waived RO jurisdiction of the new 
evidence.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  
Accordingly, this issue is before the Board for appellate 
review.  See 38. C.F.R. § 20.903.


FINDINGS OF FACT

The competent and credible evidence of record shows that the 
Veteran's current tinnitus is not etiologically related to 
active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A September 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim for 
entitlement to service connection for tinnitus.  This letter 
also informed the Veteran of his and VA's respective duties 
for obtaining evidence.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disabilities.  Thus, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, a VA 
examination report and a VHA report.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and it concludes that the Veteran has not identified further 
available evidence not already of record.  In addition, there 
is no other indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran. 

Accordingly, the Veteran is not prejudiced by appellate 
consideration of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development.  

II.  Merits of the Claim for Service Connection
 
The Veteran filed a service connection claim for tinnitus in 
August 2004.  He contends that his tinnitus was caused by 
loud noise exposure during military service when he served as 
an aircraft mechanic.  The RO denied his claim.  The Veteran 
appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Board notes that the medical evidence of record 
establishes that the Veteran currently suffers from bilateral 
tinnitus.  The Veteran has reported that he experiences 
tinnitus and the Veteran is considered competent to report 
the observable manifestations of his claimed disability.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a 
veteran competent to testify as to the presence of tinnitus); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Additionally, a September 2005 VA audiologist diagnosed the 
Veteran with tinnitus.

The Veteran contends that he injured his ears in military 
service due to loud noise exposure.  The Board observes that 
the Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) during service was aircraft 
mechanic.  Moreover, there is nothing of record to suggest 
that the Veteran's lay statements regarding in-service noise 
exposure are not credible.  In a case where a veteran is 
seeking service connection for any disability, due 
consideration must be given to the places, types, and 
circumstances of the veteran's service.  38 U.S.C.A. § 
1154(a).  As an aircraft mechanic it is likely that the 
Veteran was exposed to loud noises; thus, noise exposure is 
consistent with the conditions of his active military 
service.  Accordingly, the Board finds that the Veteran's 
history of in-service acoustic trauma is credible.  

However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that the Veteran has a current disability that was incurred 
in service.  38 C.F.R. § 3.303.  In the present case, the 
Veteran's service treatment records are negative for any 
reference to complaints of tinnitus.  The first documented 
evidence of tinnitus is his August 2004 claim for 
compensation.  See Charles v. Principi, 16 Vet. App. at 374-
75.  Thus, the critical question in the present case turns 
upon whether the Veteran's currently manifested tinnitus is 
etiologically related to his active duty service.  This may 
be shown either through continuity of symptomatology since 
service or through competent evidence of a nexus between his 
current complaints and service.  38 C.F.R. § 3.303.

Throughout the appeal the Veteran maintained that he was 
exposed to loud noise in service and he has had problems with 
tinnitus every since that time.  The Veteran is competent to 
present evidence of ringing in his ears and continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. at 
374-75 ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  Therefore, the Veteran's statements that bilateral 
tinnitus began during service and has continued ever since is 
competent evidence tending to show chronicity and continuity.  

However, the Veteran's statements are subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  The Board notes that the Veteran's statements 
are inconsistent with the objective evidence of record.  The 
first reference to tinnitus in the record is not shown until 
August 2004, approximately 28 years after service and the 
first medical documentation of complaints of tinnitus is in 
January 2005.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In 
addition, the Board observes that the Veteran sought 
treatment for ear problems and bilateral hearing loss in 
1981; however, the medical records do not show any complaints 
of tinnitus symptoms or treatment for tinnitus.  Furthermore, 
the Veteran filed a claim for hearing loss in September 1976 
and August 1981 and throughout the entire adjudication 
process, the Veteran did not indicate that he had tinnitus.  
Accordingly, the Board finds that the Veteran's assertions 
regarding chronicity and continuity of symptomatology of 
tinnitus since his service are not credible.  As such, 
service connection cannot be granted on the basis of 
chronicity and continuity of symptomatology.  See 38 C.F.R. § 
3.303(b).  

With no credible or probative evidence of tinnitus in service 
or continuity of symptomatology for tinnitus, the threshold 
question is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
bilateral tinnitus and his active service, to include noise 
exposure in service.  The Veteran underwent a VA examination 
in September 2005.  The examiner noted that a review of the 
Veteran's service medical records revealed that the entire 
time the Veteran was in the military, he had been evaluated 
for middle ear disorders.  Two letters from military 
physicians indicated that the Veteran had preexisting ear 
problems prior to his entrance into the military.  The 
examiner noted that based on the service medical records 
indicating the Veteran had ear and hearing problems since 
childhood, it appears that the Veteran had hearing problems 
prior to entrance into service and there is no documentation 
of the noise injury the Veteran reported during the 
examination.  The examiner provided the opinion, that it is 
not at least as likely as not that the Veteran's current 
tinnitus is related to military service.  He asserted that an 
otolaryngologist might be in a better medical position to 
provide an opinion regarding whether the Veteran's current 
tinnitus is related to the auditory disorder he had prior to 
service.  Based on this statement, the Board sought a VHA 
medical advisory opinion from an otolaryngologist in January 
2009.  The VHA medical expert reviewed the claims file and 
determined that the Veteran did not clearly and unmistakably 
have tinnitus prior to his active duty service.  He went on 
to state that it is not as likely as not that the Veteran's 
tinnitus began during active duty service or is otherwise 
attributable to service as there is no mention in any of the 
records of the Veteran complaining of tinnitus while in 
service and his audiogram on discharge in July 1976 was 
normal.  Accordingly, the Board finds this evidence to be 
highly probative as the VHA medical expert based his opinion 
on a review of the record and a clear rationale for his 
opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it 
is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  In addition, the record does not 
contain any competent medical evidence that would indicate 
the Veteran's bilateral tinnitus is related to loud noise 
exposure in service.  

The Veteran contends that his bilateral tinnitus was caused 
by military service.  Lay persons can provide an account of 
observable symptoms, such as in this case the Veteran's 
observation that he has ringing in the ears hearing and when 
he first noticed having problems with his hearing.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters such as an opinion 
whether a disability is related to an injury or disease in 
service has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's tinnitus and exposure to loud noise during military 
service.  As discussed above, the only competent medical 
evidence of record asserts that the Veteran's bilateral 
tinnitus is not related to his military service.  

As the probative evidence of record does not establish a 
causal link between the Veteran's current tinnitus and his 
period of active service, the Board finds that the 
preponderance of the evidence weighs against the claim and 
service connection for tinnitus is not warranted.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


